56 F.3d 65NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
John W. SANFORD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-4046.
United States Court of Appeals, Sixth Circuit.
May 30, 1995.

Before:  JONES, GUY and BOGGS, Circuit Judges.

ORDER

1
John W. Sanford, a pro se federal prisoner, appeals a district court judgment denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
In July 1991, a jury convicted Sanford of possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1), using and carrying a firearm during the commission of a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c)(1), and being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1).  Sanford was sentenced to, respectively, 300 months of imprisonment, five years of imprisonment, and 180 months of imprisonment; he was ordered to serve the first two sentences consecutively, and to serve the third sentence concurrent to the other two.  Sanford also received a total of three years of supervised release.  A panel of this court affirmed his convictions and sentences on appeal.  United States v. Sanford, Case No. 91-3944 (6th Cir.  Sept. 15, 1992) (per curiam).  Thereafter, a panel of this court affirmed the district court's denial of Sanford's "Petition for Plain Error."  United States v. Sanford, Case No. 93-3821 (6th Cir.  March 25, 1994).


3
In his motion to vacate sentence, Sanford argued that:  1) the search warrant issued in this case was invalid as the affiant intentionally included false information to establish probable cause; and 2) the evidence presented and the trial court's instruction to the jury constructively amended the indictment in violation of the Fifth Amendment.


4
Upon review, the district court denied the motion as without merit because both claims had previously been addressed and rejected on the merits.  Sanford has filed a timely appeal, reasserting his same claims.


5
Upon review, we conclude that the district court properly denied Sanford's motion for the reasons stated by the district court in its order of August 30, 1994.


6
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.